Citation Nr: 1752185	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 12, 2008, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 12, 2008, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to May 1980.  He had additional military reserve service from January 1985 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An April 1989 Board decision denying entitlement to service connection for bilateral hearing loss and tinnitus is final.

2.  An unappealed April 2007 rating decision that denied reopening the service connection claim for bilateral hearing loss is final.

3.  The Veteran's application to reopen his previously denied service connection claims was filed on June 12, 2008; an October 2011 rating decision subsequently granted service connection for bilateral hearing loss and tinnitus effective from that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 12, 2008, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date earlier than June 12, 2008, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date Claim

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA law provides that the effective date for an award of disability compensation reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2017).  Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits.  38 C.F.R. § 3.103(b) (2017).  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105(c) (West 2014).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2017).  

All decisions of the Board are to be stamped with the date of mailing on the face of the decision and are final as of that date, unless the Board orders reconsideration or an adequate notice of appeal is filed with the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  38 C.F.R. § 20.1100 (2017).  Previous Board determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the Court or review based upon reconsideration or CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2017).

Previous rating determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2017).  

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

There are, however, two exceptions to the rule of finality, the reopening of a claim based upon new and material evidence under 38 U.S.C.A. § 5108 and revision of a decision based upon CUE under 38 U.S.C.A. § 5109A.  See Cook v. Principi, 318 F.3d 1334, 1336 (Fed. Cir. 2002).  A failure of the VA to assist a veteran to the extent required by applicable law and regulations cannot constitute CUE and that even the existence of "grave procedural error" does not render a VA decision non-final.  Id. at 1348.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

An exception to the general effective date rule for reopened claims, however, is provided when, "[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c)(1) (2017).  Paragraph (c)(1), however, does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id.  

Previous rating determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2017).  A CUE motion is a collateral attack on a final RO or Board decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  

The Veteran contends that earlier effective dates are warranted for the awards of service connection for bilateral hearing loss and tinnitus.  He asserts that the disorders had their initial onset during active service and continued thereafter; and, in essence, that VA failed to adequately assist him in his efforts to established service connection after his separation from active service.  

The pertinent evidence of record shows that service connection for bilateral defective hearing and tinnitus was denied in an April 1989 Board decision.  The determination is shown to have been based upon review of the Veteran's service treatment records during active service and post-service VA and private treatment records.  It was noted that the earliest clinical indication of hearing loss was in January 1983 and of tinnitus was in July 1980.  The determination is not now subject to review except upon a CUE motion.  The Veteran has not filed a reconsideration or CUE motion and there is no basis for the Board to initiate such motions on its own.  Therefore, the April 1989, Board decision is final.

Subsequent records show the Veteran, in essence, requested that his service connection claim for bilateral hearing loss be reopened in October 2006.  A December 2006 service department report indicates that additional service treatment records associated with the Veteran's military reserve or national guard service were sent to the RO.  Although those records include a January 1985 enlistment report noting a history of hearing loss and audiology findings indicative of a right ear hearing loss for VA compensation purposes, the Board finds the new service treatment records are not relevant as they are cumulative of the post-active service medical reports previously considered in the April 1989 Board decision.  

The Veteran did not appeal an April 2007 rating decision that denied reopening his hearing loss claim.  Nor has he expressed any dispute with the facts involved as to the mailing and correspondence receipt matters involving this specific determination.  He is shown to have been adequately notified of the April 2007 rating decision and of his appellate rights.  There is no indication of any correspondence expressing disagreement with the determination was received by VA within an applicable appeal period nor that VA received any additional pertinent evidence during this period.  As such, the April 2007 rating decision is final.  

The Veteran submitted correspondence received by VA on June 12, 2008, requesting service connection for hearing loss and tinnitus.  He appealed an August 2008 rating decision and in July 2009 provided new and material evidence from a private physician indicating hearing loss and ear ringing that was service-related since 1981 or 1983.  He provided additional evidence as to his claims at a June 2010 personal hearing and a September 2011 VA audiology examiner found it was as likely as not that his bilateral hearing loss and tinnitus were caused by or a result of his exposure to helicopter noise as a mechanic during active service.  An October 2011 rating decision established service connection for bilateral hearing loss and tinnitus effective from June 12, 2008.  It was noted his June 2010 testimony was found to be consistent with the opinion of the September 2011 VA examiner.

In conclusion, the Board finds the Veteran's claim for an effective date earlier than June 12, 2008, for the awards of service connection must be denied.  The prior April 1989 Board decision and the April 2007 are final.  There is no evidence of a subsequent request to reopen the claims before June 12, 2008.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims.


ORDER

Entitlement to an effective date earlier than June 12, 2008, for the award of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than June 12, 2008, for the award of service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


